In a subrogation action to recover damages for injury to property, the defendant appeals from an order of the Supreme Court, Rockland County (Walsh, J.), dated January 31, 2011, which denied its motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order dated January 31, 2011, must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action on November 7, 2011 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Hartford Ins. Co. of Midwest v Orange & Rockland Utils., Inc., 103 AD3d 846 [2013] [decided herewith]). Dillon, J.P., Angiolillo, Dickerson and Hinds-Radix, JJ., concur.